Case: 10-10926 Document: 00511480036 Page: 1 Date Filed: 05/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 17, 2011
                                     No. 10-10926
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ORLEAN ARTURO VELASQUEZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:10-CR-66-6


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Orlean Arturo Velasquez appeals the sentence imposed for conspiring to
possess with intent to distribute cocaine in violation of 21 U.S.C. §§ 841(a)(1) and
(b)(1)(A) and 846.        The district court sentenced him to 135 months of
imprisonment and five years of supervised release.
       There was no error, plain or otherwise, in the district court’s application
of the drug Guideline, U.S.S.G. § 2D1.1, rather than the robbery Guideline,
§ 2B3.1, to calculate the guidelines range. See § 1B1.2(a); U.S. S ENTENCING

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10926 Document: 00511480036 Page: 2 Date Filed: 05/17/2011

                                 No. 10-10926

G UIDELINES M ANUAL app. A, pp. 556-57 (2009); cf. United States v. Loe, 248 F.3d
449, 463 (5th Cir. 2001).
      Velasquez has failed to rebut the presumption of reasonableness that we
apply to his guidelines sentence and, therefore, has shown no error with respect
to the substantive reasonableness of his sentence. See United States v. Campos-
Maldonado, 531 F.3d 337, 338 (5th Cir. 2008).
      The judgment of the district court is AFFIRMED.




                                       2